      Case 3:20-cv-03678-MCR-EMT Document 11 Filed 12/10/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          for the Northern District of Florida, Pensacola

UNITED STATES OF AMERICA, ex rel.
ROBERT V. SMITH,

       Plaintiffs,

Vs.                                          Civil Action No.: 3:20CV3678/MCR/EMT

JAY A. ODOM and OKALOOSA COUNTY,
BOARD OF COUNTY COMMISSIONERS,

      Defendants.
____________________________________________________________/

 APPEARANCE OF ADDITIONAL COUNSEL FOR PLAINTIFF, ROBERT V. SMITH

To:    Clerk of the Court and All Parties of Record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

additional counsel for Plaintiff, Robert V. Smith.

       Dated this 10th day of December, 2020.

                                      /s/ Elizabeth C. Billhimer
                                      ELIZABETH C. BILLHIMER
                                      Florida Bar No. 121986
                                      CLARK PARTINGTON
                                      4100 Legendary Drive, Suite 200
                                      Destin, Florida 32541
                                      Telephone: (850) 650-3304
                                      Facsimile: (850) 650-3305
                                      ebillhimer@clarkpartington.com
                                      wlemon@clarkpartington.com
